
	
		II
		110th CONGRESS
		2d Session
		S. 3347
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2008
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to create a demonstration project to fund additional secondary school
		  counselors in troubled title I schools to reduce the dropout
		  rate.
	
	
		1.Short titleThis Act may be cited as the
			 Put School Counselors Where They’re
			 Needed Act.
		2.Demonstration
			 project for additional secondary school counselors
			(a)In
			 generalPart H of title I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6551 et
			 seq.) is amended by adding at the end the following:
				
					3Demonstration
				project for additional secondary school counselors
						1841.FindingsCongress finds the following:
							(1)Nationally, only 70 percent of students
				graduate from high school with a regular high school diploma.
							(2)Every school day,
				7,000 high school students in the United States become dropouts.
							(3)High school
				students living in low-income families drop out of school at 6 times the rate
				of their peers from high-income families.
							(4)Only about 55
				percent of African-American students and 52 percent of Hispanic students
				graduate on time from high school with a regular diploma, compared to 78
				percent of white students.
							(5)The dropout rate
				for students with disabilities is approximately twice that of general education
				students.
							(6)High school is the
				final transition into adulthood and the world of work as students begin
				separating from parents and exploring and defining their independence. Students
				who are deciding who they are and what they will do when they graduate face
				many pressures, including high-stakes testing, the challenges of college
				admissions, the scholarship and financial aid application process, and entrance
				into a competitive job market. They need guidance in these complex decisions,
				which have serious and life changing consequences.
							(7)School counseling
				programs are essential for students to achieve optimal personal growth, acquire
				positive social skills and values, set appropriate career goals, and realize
				full academic potential to become productive, contributing members of the world
				community.
							(8)Professional
				secondary school counselors are highly qualified educators with a mental health
				perspective who understand and respond to the challenges presented by today’s
				diverse student population.
							(9)The professional
				secondary school counselor holds a master’s degree or higher in school
				counseling (or the substantial equivalent), and is certified or licensed by the
				State in which the counselor works.
							(10)Professional
				secondary school counselors are integral to the total educational program. They
				provide proactive leadership that engages all stakeholders in the delivery of
				programs and services to help the student achieve success in school.
				Professional secondary school counselors align and work with the school’s
				mission to support the academic achievement of all students as they prepare for
				the ever-changing world of the 21st century.
							(11)Professional secondary school counselors’
				opportunities to assist students are often hindered by extraordinarily high
				student-to-counselor ratios. Currently, the average student-to-counselor ratio
				in America’s public schools is 479 to 1. The American School Counselor
				Association, the American Counseling Association, and the National Association
				for College Admissions Counseling all recommend a ratio of 1 school counselor
				to 250 students and a lower ratio for counselors working primarily with
				students at risk.
							1842.Demonstration
				project
							(a)In
				generalFrom amounts made available to carry out this subpart,
				the Secretary shall carry out a demonstration project under which the Secretary
				makes grants on a competitive basis to secondary schools that receive funds
				under this title and have a 4-year adjusted cohort graduation rate of 60
				percent or lower.
							(b)GrantsA grant under this section shall be for a
				period of 4 years and may be used—
								(1)to provide
				additional school counselors during that period; and
								(2)to provide
				additional resources (such as professional development expenses or travel
				expenses for home visits, and any services and materials referred to in
				subsection (d)) and to pay overhead expenses.
								(c)Sense of
				CongressIt is the sense of Congress that a secondary school that
				receives a grant under this section should aim to provide, under subsection
				(b)(1), 1 additional counselor per 250 students at risk.
							(d)Scope of
				counselingThe additional
				school counselors provided with funds under this subpart shall identify
				students who are at risk of not graduating in 4 years and shall provide
				counseling primarily to those students. The counselors may identify such
				students at any time, but shall strive to identify the students before the
				students enter grade 9. Services shall be provided as long as necessary,
				including to the extent allowable and appropriate, after the student’s cohort
				graduation date. The counseling provided—
								(1)may include a full
				panoply of services, including an individual graduation plan and other
				resources, such as appropriate course placement and supplemental services (to
				include not only supplemental educational services tutoring if available at the
				school site, but also other tutoring as necessary, along with supplemental
				books and materials); and
								(2)shall include
				meetings with each student identified under this subsection and with the
				teachers, tutors, supplemental educational services providers, and parents of
				the student, and may also include meetings with other relevant individuals,
				such as a probation officer, mentor, coach, or employer of the student.
								(e)Supplement not
				supplantFunds provided under this subpart shall be used to
				supplement, and not supplant, funds from non-Federal sources available to carry
				out activities described in this section. The additional school counselors
				provided through funds under this subpart shall be in addition to any employees
				who work in the secondary school guidance or counseling office, such as
				counselors, college admissions specialists, career development specialists,
				guidance information specialists, or any other professional or
				paraprofessional.
							(f)Additional grant
				periods
								(1)In
				generalA secondary school that receives a grant under this
				section and demonstrates adequate improvement over the period of the grant is
				eligible to receive a second grant for a second period. If the secondary school
				again demonstrates adequate improvement over that second period, the school is
				eligible to receive a third grant for a third period. The third grant shall
				provide amounts that decrease for each year of the third period and require the
				school to provide corresponding increases in non-Federal funds.
								(2)Adequate
				improvementFor purposes of
				paragraph (1), a school demonstrates adequate improvement over a grant period
				if the 4-year adjusted cohort graduation rate increases (or is projected to
				increase) by 10 percent or more over that period.
								(g)SelectionThe
				Secretary shall carry out the demonstration project under this section in not
				less than 10 schools. The first 5 schools selected to participate shall each be
				from a different State.
							1843.DefinitionsIn this subpart:
							(1)4-year adjusted
				cohort graduation rateThe
				term 4-year adjusted cohort graduation rate means the number of
				students who earned a regular high school diploma at the conclusion of their
				fourth year, before their fourth year, or during a summer session immediately
				following their fourth year, divided by the number of students who formed the
				adjusted cohort for that graduating class.
							(2)Adjusted
				cohort
								(A)In
				generalSubject to subparagraphs (B), (C), (D), (E), and (F), the
				term adjusted cohort means the students who entered grade 9
				together, and any students that transferred into the cohort in grade 9 through
				12 minus any students removed from the cohort as described in subparagraph
				(C).
								(B)Transfers
				inThe term transfers in means enrolls or re-enrolls
				after the beginning of the entering cohort’s first year in high school, up to
				and including in grade 12.
								(C)Cohort
				removalTo remove students from a cohort, the school or local
				educational agency shall confirm that the student—
									(i)has transferred
				out;
									(ii)is
				in the custody of the juvenile justice system; or
									(iii)is
				deceased.
									(D)Transfers
				out
									(i)In
				generalSubject to clauses
				(ii), (iii), and (iv), the term transfers out means transfers to
				another school, local educational agency, or other educational program from
				which the student is expected to receive a regular high school diploma.
									(ii)ConfirmationConfirmation of a student’s transfer to
				another school, local educational agency, or program requires formal
				documentation that the student enrolled in the receiving school.
									(iii)Not
				considered transfersA
				student who enrolls in a GED or other alternative educational program that does
				not issue or provide credits toward the issuance of a regular high school
				diploma shall not be considered to have transferred out for purposes of this
				subparagraph.
									(iv)Remain in
				cohortA student who was
				enrolled in a school, but for whom there is no confirmation of transfer or
				completion, may not be labeled a transfer or error, but shall remain in the
				cohort as a non-graduate for reporting and accountability purposes.
									(E)Treatment of
				other leavers and withdrawalsA student who was retained in a
				grade, enrolled in a GED program, or left school for any other reason may not
				be counted as a transfer out for the purpose of calculating graduation rates
				and shall remain in the adjusted cohort.
								(F)Special
				ruleFor those high schools
				that start after ninth grade, the cohort shall be calculated based on the
				earliest high school grade.
								(3)Regular high
				school diploma
								(A)In
				generalThe term
				regular high school diploma means the standard high school diploma
				awarded to the preponderance of students in the State that is fully aligned
				with State standards, or a higher diploma, and does not include GEDs,
				certificates of attendance, or any lesser diploma award.
								(B)Special
				ruleFor a student who has a
				significant cognitive disability and is assessed using an alternate assessment
				aligned to alternate achievement standards, receipt of a regular high school
				diploma or State-defined alternate diploma aligned with completion of the
				student's entitlement under the Individuals with Disabilities Education Act
				shall be counted as a graduate with a regular high school diploma for the
				purposes of this subpart. Not more than 1 percent of students in a school may
				be counted as graduates with a regular high school diploma under this
				subparagraph.
								1844.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $6,000,000 for each of
				fiscal years 2008 through
				2011.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 1830 the following:
				
					
						SUBPART 3—Demonstration project for additional secondary school
				counselors
						Sec. 1841. Findings.
						Sec. 1842. Demonstration project.
						Sec. 1843. Definitions.
						Sec. 1844. Authorization of
				appropriations.
					
					.
			
